Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 25, 2014

                                          No. 04-14-00604-CV

                                 IN RE Ronald E. GOTANCO, M.D.
                                     and Star Anesthesia, P.A.

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On August 26, 2014, relators filed a petition for writ of mandamus. The court has
considered relators’ petition, the responses filed on behalf of the respondent and real parties in
interest, and relators’ reply, and is of the opinion that relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on September 25th, 2014.


                                                                   _____________________________
                                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-09786, styled Tonya R. Catalano and Anthony N. Catalano v.
Ronald E. Gotanco, M.D. and Star Anesthesia, P.A., pending in the 131st Judicial District Court, Bexar County,
Texas, the Honorable Barbara Hanson Nellermoe presiding.